Exhibit 10.1

 

September 3, 2013

 

Realty Income Corporation

600 La Terraza Boulevard

Escondido, CA 92025

Attn:  Board of Directors

 

Ladies and Gentlemen:

 

I hereby deliver to Realty Income Corporation (“Realty Income”) this notice of
my retirement, effective as of September 3, 2013, from my positions as Chief
Executive Officer and as an officer of Realty Income and each of its
subsidiaries and affiliates, and I hereby consent and agree as set forth below
with respect to my employment relationship with Realty Income, effective as of
September 3, 2013.  This notice shall constitute an amendment to the Employment
Agreement, dated January 1, 2013, between me and Realty Income (the “Employment
Agreement”).

 

1.         Position.  Following September 3, 2013, I will continue as an
employee of Realty Income in the position of Executive Advisor until January 7,
2014.  Effective as of January 7, 2014, I hereby retire from my employment with
Realty Income and its subsidiaries and affiliates (including from my position as
Executive Advisor).

 

2.         Base Salary and Annual Bonus.  As compensation for my services as
Executive Advisor, my annual base salary from the date hereof until January 7,
2014 will remain at $700,000 per year.  I also acknowledge that I will remain
eligible to receive an annual cash bonus, to be determined by the Company in its
sole discretion, for the Company’s 2013 fiscal year.

 

3.         Equity Awards.  I acknowledge that I will remain eligible to
participate in the Company’s 2012 Incentive Award Plan, as may be amended from
time to time, in accordance with Section 5 of the Employment Agreement and
subject to the terms and conditions of the plan.  In addition, the Company and I
acknowledge that, as of the date hereof, I hold outstanding restricted stock
awards with respect to 127,256 shares of the Company’s common stock, each of
which shall remain outstanding and vest in accordance with their terms on
January 1, 2014.

 

4.         Severance.  I agree that Section 10(b) of the Employment Agreement is
hereby deleted in its entirety.

 

5.         This notice is delivered pursuant to Section 10(c) of the Employment
Agreement, and I agree that it does not constitute notice of a termination of my
employment by Realty Income “without Cause” or notice of a “Constructive
Termination” (each, as defined in the Employment Agreement) of my employment by
me.   Realty Income hereby waives the requirement under Section 10(c) of the
Employment Agreement that I provide two (2) weeks prior written notice of such
termination.

 

--------------------------------------------------------------------------------


 

I further agree that neither the foregoing nor any action taken by Realty Income
in connection therewith (including without limitation the appointment of a new
Chief Executive Officer of Realty Income) will constitute a termination of my
employment without Cause, a Constructive Termination, or an event giving rise to
a Constructive Termination for purposes of my Employment Agreement or any other
agreement between me and Realty Income.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Thomas A. Lewis

 

Thomas A. Lewis

 

 

 

 

Acknowledged and Agreed:

 

 

 

REALTY INCOME CORPORATION

 

 

 

 

 

/s/ Michael R. Pfeiffer

 

 

Name: Michael R. Pfeiffer

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

cc: Gary Malino, Co-President, Chief Operating Officer

 

--------------------------------------------------------------------------------

 